Exhibit 10.29

 

STOCK PURCHASE AGREEMENT

 

(Camden I and Camden II)

 

This Agreement is made and entered into as of December 30, 2008 by and among
(i) PHC, Inc., a Massachusetts corporation (the “Company”), (ii) Camden Partners
Limited Partnership and Camden Partners II Limited Partnership (each, a
“Shareholder” and together, the “Shareholders”) and (iii) Camden Partners
Capital Management, LLC (“CPCM”).

 

1.

PURCHASE AND SALE OF SHARES.

 

1.1       Purchase and Sale. At the Closing, the Company shall purchase from the
Shareholders and the Shareholders shall sell to the Company, that number of
shares of Class A Common Stock, $0.01 par value per share, set forth opposite
each of its names on Schedule 1 hereto (the “Shares”) at a price of $1.46 per
Share or the aggregate purchase price set forth opposite each Shareholders’ name
on Schedule 1 (the “Purchase Price”) and on such other terms and conditions set
forth in this Agreement.

 

1.2       Closing; Closing Date. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Arent Fox LLP,
1050 Connecticut Avenue, NW, Washington, DC 20036 at 10:00 a.m., Eastern Time on
December 30, 2008 (the “Closing Date”).

 

2.

PAYMENT OF PURCHASE PRICE; CLOSING.

 

2.1       Deliveries by Company. At the Closing, the Company will deliver to
each Shareholder payment of the Purchase Price in immediately available funds by
wire transfer in accordance with the wire transfer instructions set forth on
Schedule 1.

 

2.2       Deliveries by each Shareholder and CPCM. At the Closing, each
Shareholder and CPCM will deliver to the Company stock certificates representing
all of the Shares, endorsed in blank or accompanied by duly executed assignment
documents.

 

3.         REPRESENTATIONS AND WARRANTIES OF COMPANY. The Company represents to
each Shareholder and CPCM that the statements in this Section 3 are correct and
complete as of the date hereof and as of the Closing Date, except as set forth
in the Company’s disclosure schedule attached hereto:

 

3.1       Organization of Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts.

 

3.2       Authorization of Transaction. The Company has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Company, enforceable in accordance with its terms and conditions.

 

3.3       Noncontravention. Except as set forth on Schedule 3.3, the execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement, do not and will not, with or without the giving
of notice or the passage of time or both, (A) violate any law to which the
Company is subject or any provision of its charter or bylaws or (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Company is a party or by which it
is bound or to which any of its assets is subject.

 

4.

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS AND CPCM.

 

 

--------------------------------------------------------------------------------

4.1       Representations and Warranties of Shareholders. Each Shareholder
represents and warrants to the Company that the statements in this Section 4.1
are correct and complete as of the date hereof and as of the Closing Date:

 

(a)                    Organization of Shareholder. Each Shareholder is a
limited partnership duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation.

 

(b)                    Authorization of Transaction. Each Shareholder has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of each Shareholder, enforceable in accordance with its terms and
conditions.

 

(c)        Noncontravention. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement, do not and
will not, with or without the giving of notice or the passage of time or both,
(A) violate any law to which any Shareholder is subject or any provision of its
charter or partnership agreement or (B) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which either Shareholder is a party or by which it is bound or to which any
of its assets is subject.

 

(d)        Title to Shares. Each Shareholder has good and marketable title to,
and is the sole record and beneficial owner of the Shares set forth opposite
each of its name on Schedule 1 hereto, which Shares are owned free and clear of
any restrictions on the right to vote, sell or otherwise dispose of the Shares
(other than any restrictions under the Securities Act and state securities
laws), rights of first refusal, taxes, liens or other encumbrances, options,
warrants, purchase rights, contracts, commitments, equities, claims, and demands
(collectively, “Encumbrances”). Upon consummation of the Closing in accordance
with the terms set forth in this Agreement, the Company shall acquire good,
valid and marketable title to the Shares, free and clear of any Encumbrances.
None of the Shareholders are a party to any option, warrant, purchase right, or
other contract or commitment that could require a Shareholder to sell, transfer,
or otherwise dispose of any of the Shares (other than this Agreement). None of
the Shareholders is a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of the Shares.

 

(e)        Access to Information. Each Shareholder has had access to all
information regarding the Company and its present and prospective business,
assets, liabilities and financial condition that Shareholder reasonably
considers important in making the decision to sell the Shares, and Shareholder
has had ample opportunity to ask questions of the Company’s representatives
concerning such matters and this investment.

 

(f)        For purposes of this Agreement, a “Person” means a natural person;
partnership, limited partnership, trust, estate, association, limited liability
company, or corporation; any custodian, nominee, trustee, executor,
administrator, or other fiduciary; or any other individual or entity in its own
or any representative capacity.

 

(g)        Tax Consequences. Each Shareholder understands the tax consequences
of the transactions contemplated by this Agreement. Each Shareholder confirms
that it is not relying on any statements or representations of the Company or
any of its agents with respect to the tax effect of the transactions
contemplated by this Agreement. Each Shareholder has had the opportunity to
consult with its own legal counsel, accounting, tax, investment and other
advisors, who are unaffiliated with the Company, with respect to the tax
treatment of the transactions contemplated by this Agreement. Each Shareholder
also acknowledges that it is solely responsible for any of its own tax liability
that may arise as a result of the transactions contemplated by this Agreement.

 

4.2       Representations and Warranties of CPCM. CPCM represents and warrants
to the Company that the statements in this Section 4.2 are correct and complete
as of the date hereof and as of the Closing Date:

 

 

 

 



 

--------------------------------------------------------------------------------

 

(a)        Organization of Shareholder. It is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation.

 

(b)        Authorization of Transaction. It has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of CPCM,
enforceable in accordance with its terms and conditions.

 

(c)        Noncontravention. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement, do not and
will not, with or without the giving of notice or the passage of time or both,
(A) violate any law to which CPCM is subject or any provision of its charter or
operating agreement or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which it
is a party or by which it is bound or to which any of its assets is subject.

5.

[Intentionally Omitted]

 

6.

CLOSING CONDITIONS.

 

6.1       Conditions to Obligation of Company. The obligation of the Company to
consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions.

 

(a)        Accuracy of Representations and Warranties. The representations and
warranties of the Shareholders and CPCM set forth in Section 4 shall be true and
accurate in every material respect on and as of the Closing with the same force
and effect as if they had been made at the Closing, except for those
representations and warranties that address matters only as of a particular date
(which shall remain true and correct as of such particular date).

 

(b)        Covenants. The Shareholders and CPCM shall have performed and
complied with all of their respective covenants hereunder that are required to
be performed prior to Closing in all material respects through the Closing.

 

(c)        No Action. No action, suit, or proceeding shall be pending or
threatened before any stock exchange, court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(d)        Consents. There shall have been obtained at or prior to the Closing
Date consent of Capital Source Finance LLC to the transaction contemplated
hereby.

 

6.2       Conditions to Obligation of Shareholders and CPCM. The obligation of
the Shareholders and CPCM to consummate the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions.

 

(a)        Accuracy of Representations and Warranties. The representations and
warranties of the Company set forth in Section 3 shall be true and accurate in
every material respect on and as of the Closing with the same force and effect
as if they had been made at the Closing, except for those representations and
warranties that address matters only as of a particular date (which shall remain
true and correct as of such particular date).

 

 

 

 



 

--------------------------------------------------------------------------------

(b)        Covenants. The Company shall have performed and complied with all of
its covenants hereunder that are required to be performed prior to Closing in
all material respects through the Closing.

 

(c)        No Action. No action, suit, or proceeding shall be pending or
threatened before any stock exchange, court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

 

(d)        Consents. There shall have been obtained at or prior to the Closing
Date the consent Capital Source Finance LLC to the transactions contemplated
hereby.

 

7.

TERMINATION.

 

7.1       Termination of Agreement. The parties to this Agreement may terminate
this Agreement as provided below:

(a)        The Company, the Shareholders and CPCM may terminate this Agreement
by mutual written consent at any time prior to the Closing.

 

(b)        The Company may terminate this Agreement by giving written notice to
the Shareholders and CPCM at any time prior to the Closing (i) in the event the
Shareholders or CPCM has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, the Company has notified
the Shareholders and CPCM of the breach, and the breach has continued without
cure for a period of ten (10) business days after the notice of breach or (ii)
if the Closing shall not have occurred on or before December 30, 2008, by reason
of the failure of any condition precedent under Section 6.1 hereof (unless the
failure results primarily from the Company breaching any representation,
warranty, or covenant contained in this Agreement); and

 

(c)        Either Shareholder or CPCM may terminate this Agreement by giving
written notice to the Company at any time prior to the Closing (i) in the event
the Company has breached any representation, warranty, or covenant contained in
this Agreement in any material respect, the Company has been notified by the
Shareholders or CPCM of the breach, and the breach has continued without cure
for a period of ten (10) business days after the notice of breach or (ii) if the
Closing shall not have occurred on or before December 30, 2008 by reason of the
failure of any condition precedent under Section 6.2 hereof (unless the failure
results primarily from either Shareholder or CPCM breaching any of their
respective representations, warranties, or covenants contained in this
Agreement).

 

7.2       Effect of Termination. If any party terminates this Agreement pursuant
to Section 7.1 above, all rights and obligations of the parties hereunder shall
terminate (except for the provisions of Section 8.4 which, by their terms, would
reasonably be expected to survive termination, which shall survive) without any
liability of any party to any other party (except for any liability of any party
then in breach).

 

8.

GENERAL PROVISIONS.

 

8.1       Assignments; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other parties.

 

8.2       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to that body of laws pertaining to conflict of laws. The parties hereby
consent to and waive any objection to the jurisdiction and venue of any state
court or federal

 

 

 

 



 

--------------------------------------------------------------------------------

court of general jurisdiction in Boston, Massachusetts with respect to any
action or proceeding relating in any way to this Agreement and the parties agree
that any action brought against either party by the other party relating to this
Agreement shall be brought in such a court in Boston, Massachusetts.

 

8.3       Specific Performance. Each Shareholder and CPCM acknowledge and agree
that a breach of Section 8.4 of this Agreement will result in immediate,
material irreparable injury to the Company for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled, in addition to any other rights or remedies that the Company
may have, to seek a temporary restraining order and/or a preliminary or
permanent injunction enjoining or restraining each Shareholder and CPCM from
engaging in activities prohibited by this Agreement.

 

8.4       Confidentiality. Each Shareholder and CPCM will treat and hold as
confidential, any information concerning a potential transaction involving
Pivotal Research Centers, Inc., except information (i) that is already generally
available to the public, (ii) received from a third party not known by the
receiving party to be under an obligation to the other party to keep such
information confidential, or (iii) which is or becomes known to the public
(other than through a breach of this Agreement) (“Confidential Information”).
Each Shareholder and CPCM shall refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
the Company or destroy, at the request and option of the Company, all tangible
embodiments (and all copies) of the Confidential Information which are in its
possession. In the event that the Shareholders or CPCM are requested or required
(by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, the Shareholders and CPCM
will notify the Company promptly of the request or requirement so that the
Company may seek an appropriate protective order or waive compliance with the
provisions of this Section 8.4. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Shareholders and CPCM are, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal or
else stand liable for contempt, they may disclose the Confidential Information
to the tribunal; provided, however, that the disclosing Person shall use his
commercially reasonable efforts to obtain, at the request of the Company, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as the Company
shall designate. The foregoing provisions shall not apply to any Confidential
Information which is generally available to the public immediately prior to the
time of disclosure.

 

8.5       Notices. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one business day after
deposit with an express overnight courier for United States deliveries, or two
business days after such deposit for deliveries outside of the United States; or
(iv) three business days after deposit in the United States mail by certified
mail (return receipt requested) for United States deliveries.

 

All notices for delivery outside the United States will be sent by facsimile or
by express courier. All notices not delivered personally or by facsimile will be
sent with postage and/or other charges prepaid and properly addressed to the
party to be notified at the address or facsimile number set forth below the
signature lines of this Agreement or at such other address or facsimile number
as such other party may designate by one of the indicated means of notice herein
to the other party hereto.

 

8.6       Further Assurances. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.

 

8.7       Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement. Unless otherwise specifically stated,
all references herein to “sections” and “exhibits” will mean “sections” and
“exhibits” to this Agreement.

 

 

 

 



 

--------------------------------------------------------------------------------

8.8       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.

 

8.9       Severability. If any provision of this Agreement is determined by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Notwithstanding the
forgoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.

 

8.10      Facsimile Signatures. This Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party. The original signature copy shall be delivered to the other party by
express overnight delivery. The failure to deliver the original signature copy
and/or the nonreceipt of the original signature copy shall have no effect upon
the binding and enforceable nature of this Agreement.

 

8.11      Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to anyone provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

 

8.12      Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

[Signature Page Next]

 

 

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized representative.

 

PHC, INC.

 

By: /s/ Paula C. Wurts

Name:    Paula C. Wurts

Title:      Treasurer and CFO

Address:    Pioneer Behavioral Health

200 Lake St. Suite 102

Peabody, MA 01960

Facsimile: 978-536-2677

 

Camden Partners Limited Partnership

By: Camden Partners Capital Management, LLC, its general partner

 

By: /s/   Shane Kim

Name:    Shane Kim

Title:      Managing Member

Address:       500 East Pratt Street, Suite 1200

Baltimore, MD 21202

Facsimile: 410-878-6854

 

 

Camden Partners II Limited Partnership

By: Camden Partners Capital Management, LLC, its general partner

 

By: /s/   Shane Kim

Name:    Shane Kim

Title:      Managing Member

Address:       500 East Pratt Street, Suite 1200

Baltimore, MD 21202

Facsimile: 410-878-6854

 

 

Camden Partners Capital Management, LLC

 

By: /s/   Shane Kim

Name:    Shane Kim

Title:      Managing Member

Address:       500 East Pratt Street, Suite 1200

Baltimore, MD 21202

Facsimile: 410-878-6854

 

 

 

--------------------------------------------------------------------------------

Schedule 1

 

Shareholders

 

Shareholder

Shares

 

Aggregate Purchase Price

Camden Partners Limited Partnership

116,995

$

170,812.70

Camden Partners II Limited Partnership

29,029

$

42,382.34

 

 

Wire Instructions:

 

Camden Partners II Limited Partnership

Camden Partners Limited Partnership

Name of Bank:  UBS AG

ABA Number:  026007993

Account Name:  UBS Securities LLC - HFS

Account Number:  101WA797414000

For the further credit to:  Camden Partners II LP

Hedge Fund Escrow

Account Number:  750-05811 

Reference:  Camden Partners II LP Hedge Fund

Name of Bank:  UBS AG

ABA Number:  026007993

Account Name:  UBS Securities LLC - HFS

Account Number:  101WA797414000

For the further credit to:  Camden Partners LP

Hedge Fund Escrow

Account Number:  750-05639

Reference:  Camden Partners LP Hedge Fund

 

 

--------------------------------------------------------------------------------

Schedule 3.3

 

The transactions contemplated under the Stock Purchase Agreement among the
Company, the Shareholders and CPCM requires the prior written consent of
CapitalSource Finance LLC (the “Lender”), pursuant to the Revolving Credit, Term
Loan and Security Agreement dated October 19, 2004, as amended, by and among the
Company, the Lender and the other parties thereto.

 

 

 



 

 